DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments in view of the claim amendments have been fully considered and are persuasive. As the Applicant has amended previously indicated allowable subject matter into the claims, the rejections are withdrawn.
Allowable Subject Matter
Claims 1, 4-13, and 15 (renumbered 1-12) are allowed.
Reasons for Allowance
	The claims are allowed for the same reasons stated in the final rejection dated 05/12/2022 starting on page 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124